DETAILED ACTION

The Amendment filed November 11, 2021 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last 3 lines of Claim 10 and in the last two lines of Claim 20, the phrases “while the respective outlet valve of the one of the wheel brakes in open due to the opening of the respective outlet valve of the one of the wheel brakes” are indefinite.  Firstly, the phrases “in open” should read –is open--.  But more importantly, the entire phrases are unclear.  Applicant is claiming that the same outlet valve opens due to its opening which is ambiguous and redundant.  Perhaps, applicant is attempting to claim that the respective outlet valve of one of the wheel brakes is open due to the opening of the respective inlet valve of the one of the wheel brakes?  Clarification and re-wording of the phrases is required.
Allowable Subject Matter
Claims 9, 11-19, and 21-28 are allowed.
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As stated in applicant’s remarks filed November 11, 2021, newly amended independent claim 9 (and new independent Claim 19) now recites that pressure regulation is performed from a state in which the inlet valve is completely open and the outlet valve is completely closed by opening the outlet valve and transitioning the inlet valve from the completely open state into a partially closed state in which the inlet valve is maintained as partially, but not completely, closed. While Burkhard does not disclose a continuous valve, Buschmann does disclose continuous valves similar to applicant’s. However, column 3 lines 49-51 of Buschmann explains that when the state is such that the inlet valve is open and the outlet valve is closed, a regulation is to be performed by controlling open and closed states of the inlet and outlet valves from such a state by initially fully closing the inlet valve and opening the outlet valve. Only subsequent to such a switch is the inlet valve transitioned into a partially open / partially closed state. No reference suggests a control with a transition from the fully open state of the inlet valve into the partially closed state in which the valve is maintained partially open, without fully closing the inlet valve.
It is for these reasons that applicant’s invention defines over the prior art of record.
Response to Arguments
Applicant’s arguments, see remarks, filed November 11, 2021, with respect to Claims 9-16 and the 103 rejections using the Burkhard and Buschmann references have been fully considered and are persuasive.  The 103 rejection of Claims 9-16 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	01/18/22